Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities:  
In claim 15, line 1 the phrase “the a controller” has a typo error.
Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 8 of prior U.S. Patent No. US 11160002 B2. This is a statutory double patenting rejection.

Instant claims
Patented claims: US 11160002 B2
1. A method performed by an access and mobility management function (AMF) for supporting an inter-system handover from an evolved packet system (EPS) system to a 5th generation (5G) system, the method comprising: receiving, from a session management function (SMF), a first message including quality of service (QoS) flow information; transmitting, to a base station, a handover request message including E-UTRAN radio access bearer (E-RAB) information and the QoS flow information; receiving, from the base station, a handover request acknowledgement message including information indicating whether a data forwarding for at least one QoS flow associated with a protocol data unit (PDU) session is accepted or not, the information being determined based on the E-RAB information and the QoS flow information, when the PDU session is accepted by the base station; and transmitting, to the SMF, a second message including tunnel information for the data forwarding.
2. The method of claim 1, wherein the handover request acknowledgement message includes information on a list of QoS flows, which have failed to be established, with a cause value.
3. The method of claim 1, wherein the E-RAB information includes an E-RAB identifier and data forwarding information.
4. The method of claim 1, wherein the handover request message includes handover type information.
5. The method of claim 1, wherein the handover request acknowledgement message includes PDU session information indicating that the PDU session is rejected to be established by the base station and cause information for a rejection in case that the PDU session is not accepted.
6. A method performed by A user plane function (UPF) for supporting an inter-system handover from an evolved packet system (EPS) system to a 5th generation (5G) system, the method comprising: receiving, from a session management function (SMF), a message including first tunnel information for data forwarding between a serving gateway (SGW) and the UPF, and second tunnel information for downlink data forwarding between a base station and the UPF allocated by the base station; receiving, from the SGW, a data packet through a tunnel for data forwarding based on the first tunnel information; and forwarding, to the base station, the data packet in a protocol data unit (PDU) session tunnel.
7. The method of claim 6, further comprising: adding a quality of service flow identifier (QFI) on the data packet through the tunnel for data forwarding based on the first tunnel information.
8. The method of claim 6, wherein the message further includes mapping information associated with quality of service (QoS) flow.
9. An access and mobility management function (AMF) for supporting an inter-system handover from an evolved packet system (EPS) system to a 5th generation (5G) system, the AMF comprising: a transceiver; and a controller coupled with the transceiver and configured to: receive, from a session management function (SMF), a first message including quality of service (Qos) flow information; transmit, to a base station, a handover request message including E-UTRAN radio access bearer (E-RAB) information and the Qos flow information; receive, from the base station, a handover request acknowledgement message including information indicating whether a data forwarding for at least one Qos flow associated with a protocol data unit (PDU) session is accepted or not, the information being determined based on the E-RAB information and the QoS flow information, when the PDU session is accepted by the base station; and transmit, to the SMF, a second message including tunnel information for the data forwarding.
10. The AMF of claim 9, wherein the handover request acknowledgement message includes information on a list of QoS flows, which have failed to be established, with a cause value.
11. The AMF of claim 9, wherein the E-RAB information includes an E-RAB identifier and data forwarding information.
12. The AMF of claim 9, wherein the handover request message includes handover type information.
13. The AMF of claim 9, wherein the handover request acknowledgement message includes PDU session information indicating that the PDU session is rejected to be established by the base station and cause information for a rejection in case that the PDU session is not accepted.
14. A user plane function (UPF) for supporting an inter-system handover from an evolved packet system (EPS) system to a 5th generation (5G) system, the UPF comprising: a transceiver; and a controller coupled with the transceiver and configured to: receive, from a session management function (SMF), a message including first tunnel information for data forwarding between a serving gateway (SGW) and the UPF and second tunnel information for downlink data forwarding between a base station and the UPF allocated by the base station; receive, from the SGW, a data packet through a tunnel for data forwarding based on the first tunnel information; and forward, to the base station, the data packet in a protocol data unit (PDU) session tunnel.
15. The UPF of claim 14, wherein the a controller is further configured to: add a quality of service flow identifier (QFI) on the data packet through the tunnel for data forwarding based on the first tunnel information.
16. The UPF of claim 14, wherein the message further includes mapping information associated with quality of service (QoS) flow.

1. A method of a base station for supporting an inter-system handover from an evolved packet system (EPS) system to a 5th generation (5G) system, the method comprising: receiving, from an access and mobility management function (AMF), a handover request message including E-UTRAN radio access bearer (E-RAB) information and quality of service (Qos) flow information; identifying whether a protocol data unit (PDU) session is accepted or not; determining whether a data forwarding for at least one Qos flow associated with the PDU session is accepted or not based on the E-RAB information and the Qos flow information in case that the PDU session is accepted; and transmitting, to the AMF, a handover request acknowledgement message including information on the at least one Qos flow based on the determination.
2. The method of claim 1, wherein the handover request acknowledgement message includes information indicating that the data forwarding for at least one Qos flow is accepted in case that the data forwarding for the at least one Qos flow is accepted.
3. The method of claim 1, wherein the handover request acknowledgement message includes information on a list of Qos flows, which have failed to be established, with a cause value.
4. The method of claim 1, wherein the E-RAB information includes an E-RAB identifier and data forwarding information.
5. The method of claim 1, wherein the Qos flow information includes an E-RAB identifier (ID) mapped by the at least one Qos flow.
6. The method of claim 1, wherein the handover request message includes handover type information.
7. The method of claim 1, wherein the handover request acknowledgement message includes PDU session information indicating that the PDU session is rejected to be established by the base station and cause information for a rejection in case that the PDU session is not accepted.
8. A method of an access and mobility management function (AMF) for supporting an inter-system handover from an evolved packet system (EPS) system to a 5th generation (5G) system, the method comprising: receiving, from a session management function (SMF), a first message including quality of service (Qos) flow information; transmitting, to a base station, a handover request message including E-UTRAN radio access bearer (E-RAB) information and the Qos flow information; receiving, from the base station, a handover request acknowledgement message including information indicating whether a data forwarding for at least one Qos flow associated with a protocol data unit (PDU) session is accepted or not, the information being determined based on the E-RAB information and the Qos flow information, when the PDU session is accepted by the base station; and transmitting, to the SMF, a second message including tunnel information for the data forwarding.
9. The method of claim 8, wherein the Qos flow information includes an E-RAB identifier (ID) mapped by the at least one Qos flow.
10. The method of claim 8, wherein the handover request acknowledgement message includes the tunnel information.
11. A base station for supporting an inter-system handover from an evolved packet system (EPS) system to a 5th generation (5G) system, the base station comprising: a transceiver; and a controller coupled with the transceiver and configured to: receive, from an access and mobility management function (AMF), a handover request message including E-UTRAN radio access bearer (E-RAB) information and quality of service (Qos) flow information; identify whether a protocol data unit (PDU) session is accepted or not; determine whether a data forwarding for at least one Qos flow associated with the PDU session is accepted or not based on the E-RAB information and the Qos flow information in case that the PDU session is accepted; and transmit, to the AMF, a handover request acknowledgement message including information on the at least one Qos flow based on the determination.
12. The base station of claim 11, wherein the handover request acknowledgement message includes information indicating that the data forwarding for at least one Qos flow is accepted in case that the data forwarding for the at least one Qos flow is accepted, and wherein the handover request acknowledgement message includes information on a list of Qos flows, which have failed to be established, with a cause value.
13. The base station of claim 11, wherein the handover request acknowledgement message includes PDU session information indicating that the PDU session is rejected to be established by the base station and cause information for a rejection in case that the PDU session is not accepted.
14. An access and mobility management function (AMF) for supporting an inter-system handover from an evolved packet system (EPS) system to a 5th generation (5G) system, the AMF comprising: a transceiver; and a controller coupled with the transceiver and configured to: receive, from a session management function (SMF), a first message including quality of service (Qos) flow information; transmit, to a base station, a handover request message including E-UTRAN radio access bearer (E-RAB) information and the Qos flow information; receive, from the base station, a handover request acknowledgement message including information indicating whether a data forwarding for at least one Qos flow associated with a protocol data unit (PDU) session is accepted or not, the information being determined based on the E-RAB information and the Qos flow information, when the PDU session is accepted by the base station; and transmit, to the SMF, a second message including tunnel information for the data forwarding.
15. A user plane function (UPF) for supporting an inter-system handover from an evolved packet system (EPS) system to a 5th generation (5G) system, the UPF comprising: a transceiver; and a controller coupled with the transceiver and configured to: receive, from a session management function (SMF), a message including first tunnel information for data forwarding between a serving gateway (SGW) and the UPF and second tunnel information for downlink data forwarding between a base station and the UPF allocated by the base station; receive, from the SGW, a data packet through a tunnel for data forwarding based on the first tunnel information; add a quality of service flow identifier (QFI) on a data packet through a tunnel for data forwarding based on the first tunnel information; and forward, to the base station, the data packet in a protocol data unit (PDU) session tunnel.



The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 6, 7, 9, 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 15 of U.S. Patent No. 11160002 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Regarding instant claim 6, the difference between instant claim 6 and patented claim 15, is that instant claim 6 is directed to a method having same limitation of apparatus claim 15, except it does not specify the limitation “add a quality of service flow identifier (QFI) on a data packet through a tunnel for data forwarding based on the first tunnel information”.
Regarding claim 14, claim 14 has substantially the same limitations of patented claim 15, except it does not specify the limitation: “add a quality of service flow identifier (QFI) on a data packet through a tunnel for data forwarding based on the first tunnel information”.
As to claims 6 and 14:  claims 6 and 14 of the instant application merely broadens the scope of claim 6 of the Patent by eliminating the elements and their functions of the claims. It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
 Regarding claim 7, claim 7 is a method claim having same scope of patented apparatus  claim 15. 
Regarding claim 9, instant claim 9 is an apparatus having a transceiver connected to a controller for performing the method of patented claim 8.

Allowable Subject Matter
Claims 2-5, 8, 10-13, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELALLAM whose telephone number is (571)272-3097. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-2723179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AHMED ELALLAM/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        11/18/2022